Judgment in favor of the defendants Balas unanimously affirmed, with costs. The judgment against the defendant Fina is unanimously reversed on the ground of excessiveness of *884the verdict and a new trial ordered, with costs to the defendant Fina, unless the plaintiff stipulates to a reduction of the verdict against Fina to the sum of $15,000, in which event the judgment insofar as it is in favor of plaintiff against Fina is modified to that extent, and, as so modified, the judgment is affirmed, with costs to said defendant. Settle order on notice. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and Bergan, JJ.